     6:18-cv-00209-KEW Document 42 Filed in ED/OK on 09/30/20 Page 1 of 8



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF OKLAHOMA

THE ESTATE OF BILLIE DELL              )
HOWARD, deceased,                      )
Keith Allen Kindle,                    )
Personal Representative,               )
                                       )
                   Plaintiff,          )
                                       )
v.                                     )           Case No. CIV-18-209-KEW
                                       )
JANET T. TAYLOR, Trustee               )
of the JTT Trust,                      )
a corporation,                         )
                                       )
                   Defendant.          )

                               OPINION AND ORDER


      This matter comes before the Court on Defendant’s Motion for

Summary Judgment (Docket Entry #35) and Plaintiff’s Motion to

Determine the Parties’ Burdens of Proof and of Persuasion at Trial

(Docket Entry #34).       This action originated in the District Court

in and for Adair County, Oklahoma with the filing of a Petition to

quiet the title to four tracts of real property located in Adair

County, Oklahoma.     Defendant, one of eight Defendants named in the

case, removed the action to this Court on July 5, 2018, alleging

diversity jurisdiction.        By Order entered September 24, 2018, this

Court severed the claims and Defendants except for Defendant Janet

T.   Taylor,    Trustee   of   the   JTT   Trust    and   the   tract   of   land

associated with that Defendant, and remanded those Defendants and


                                       1
   6:18-cv-00209-KEW Document 42 Filed in ED/OK on 09/30/20 Page 2 of 8



claims to the state court for adjudication.       The remaining parties

consented to the jurisdiction of the undersigned on December 3,

2018.

        Plaintiff seeks to quiet its title in the tract of real

property described in Plaintiff’s Petition as:

        All that part of the East 1/2 of the SW4 and all that
        part of the NW4 of the NW4 of the SE4 and all that part
        of the SW4 of the SW4 of the NE4 of Section 25, Township
        18 North, Range 24 East, lying South and East of the
        existing county road [Adair County, Oklahoma].
        (hereinafter referred to as the “Disputed Tract”).

        Richard M. Taylor conveyed real property which included the

Disputed Tract to Defendant by virtue of a General Warranty Deed

dated December 7, 2001 and recorded on July 17, 2003 in Book 365,

at Pages 807-809 of the records of the Adair County Clerk.                The

Deed described the property conveyed as follows:

        The SE ¼ OF SW ¼ and E ½ of SW ¼ of SW ¼ of Section 25,
        Township 18 North, Range 24 East.
        AND
        S ½ of NW ¼ and NW ¼ of SW ¼ of NE ¼ and S ½ of SW ¼ of
        NE ¼ and NW ¼ of NW ¼ of SE ¼ and NE ¼ of SW ¼ of Section
        25, Township 18 North, Range 24 East.

        Richard M. Taylor conveyed the Disputed Tract to Billie D.

Howard by virtue of a Quit Claim Deed dated April 24, 2002 and

recorded on April 29, 2002 in Book 351, at Page 875 of the records

of the Adair County Clerk.     This Quit Claim Deed did not bear any

documentary stamps.

        Under Federal Rule of Civil Procedure 56(c), summary judgment

                                    2
   6:18-cv-00209-KEW Document 42 Filed in ED/OK on 09/30/20 Page 3 of 8



shall be granted if the record shows that, "there is no genuine

issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law."      The moving party has the burden

of showing the absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106 S.Ct. 2548, 2553-

54, 91 L.Ed.2d 265 (1986).    A genuine issue of material fact exists

when "there is sufficient evidence favoring the non-moving party

for a jury to return a verdict for that party."              Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S.Ct. 2505, 2510-11,

91 L.Ed.2d 202 (1986).    In determining whether a genuine issue of

a material fact exists, the evidence is to be taken in the light

most favorable to the non-moving party.        Adickes v. S.H. Kress &

Co., 398 U.S. 144, 157, 90 S.Ct. 1598, 1608, 26 L.Ed.2d 142 (1970).

     Oklahoma   law   provides    for   certain   presumptions    once    a

document is signed and recorded.           Specifically, Oklahoma law

states:

       § 53. Recorded signed documents--Rebuttable presumptions

                Evidentiary Effect of Recorded Document

          A. A recorded signed document relating to title to
     real estate creates a rebuttable presumption with
     respect to the title that:

          1. The document is genuine and was executed as the
             voluntary act of the person purporting to
             execute it;

          2. The person executing the document and the person

                                    3
   6:18-cv-00209-KEW Document 42 Filed in ED/OK on 09/30/20 Page 4 of 8



                on whose behalf it is executed are the persons
                they are purported to be and the person
                executing it was neither incompetent nor a minor
                at any relevant time;

             3. Delivery occurred notwithstanding a lapse of
                time between dates on the document and the date
                of recording;

             4. Any necessary consideration was given;

             5. The grantee, transferee, or beneficiary of an
                interest created or claimed by the document
                acted in good faith at all relevant times up to
                and including the time of the recording;

                                  * * *

          10. Recitals and other statements of fact in a
     conveyance are true if the matter stated was relevant to
     the purpose of the document;

                                          * * *

          12. All other requirements for its                   execution,
     delivery, and validity have been satisfied.

             Okla. Stat. Ann. tit. 16, § 53 (West).

     These      presumptions     are   only       overcome   with    “convincing

evidence.”      Woodruff v. Woodruff, 418 P.2d 642, 643 (Okla. 1966)

or “only by clear and positive evidence to the contrary.”                  Chapman

v. Chapman, 400 P.2d 831, 832 (Okla. 1965).

     Moreover, “it is established law in this State that where the

equities are equal between two grantees of same grantor the grantee

holding   the     deed   first    filed     for     record   takes   the     title

thereunder.”     Elsey v. Shaw, 190 P.2d 439, 440 (Okla. 1947) citing


                                       4
   6:18-cv-00209-KEW Document 42 Filed in ED/OK on 09/30/20 Page 5 of 8



McAllister v. Clark, 217 P. 178 (Okla. 1923); Bates v. Rogers, 62

P.2d 481 (Okla. 1936); Kee v. Ewing et al., 87 P. 297 (Okla. Terr.

1906).   The trial court concluded that “when the said co-defendant

Shaw did withhold his lease from record, he did so at his own risk

that in the meantime there might appear of record a lease that

might take priority under the recording statute, . . . .”           Id.

     Defendant asserts that the burden lies with Plaintiff to

establish the validity of its deed and all the requisite elements

such as proving that it paid          valuable consideration for the

Disputed Tract.    Oklahoma law provides that recording a deed is

not required for enforceability as against the parties named but

“no deed, . . . shall be valid as against third persons unless

acknowledged and recorded as herein provided.”          Okla. Stat. Ann.

tit. 16, § 15 (West).    “Third persons” under this statute has been

determined to be “innocent purchasers for value.”           Whitehead v.

Garrett,   185   P.2d   686,   688   (Okla.   1947)(citation    omitted).

Typically, a “innocent purchaser for value” is synonymous with a

“bona fide purchaser” and requires that one (1) act in good faith;

(2) not have actual or constructive notice of the earlier deed;

and (3) pay valuable consideration.           Fane Development Co. v.

Townsend, 381 P.2d 1012, 1014 (Okla. 1963).       Nothing in the record

suggests that Plaintiff lacked good faith in the transaction or



                                     5
   6:18-cv-00209-KEW Document 42 Filed in ED/OK on 09/30/20 Page 6 of 8



had actual or constructive notice of Defendant’s earlier executed

deed.   As for the payment of valuable consideration, Plaintiff is

entitled to rely upon the presumptions contained in Okla. Stat.

tit. 16 § 53.      This Court expressly rejects Defendant’s contention

that these presumptions are only vehicles of convenience for title

examiners    to    establish   the   chain    of   title.      Indeed,   these

presumptions have been employed in quiet title actions in Oklahoma.

See e.g. Scott v. Peters, 388 P.3d 699, 704 (Okla. 2016)(in a quiet

title action, the Oklahoma Supreme Court acknowledged “[t]here

exists a statutory presumption that a recorded signed document

relating to title to real estate is genuine and was properly

executed.” citing to Okla. Stat. tit. 16 § 53 including the

presumption that valuable consideration was paid.); See also,

Chapman, supra at 837.      (“It is elementary that a validly executed

deed is presumed to be supported by valuable consideration. The

burden of rebutting this presumption rests upon the party asserting

invalidity    of    the   instrument.”).           Other    than   conjecture,

speculation, and assumptions, Defendant has offered no clear or

convincing evidence that rebuts the presumption that Plaintiff

payed   valuable    consideration    for     the   Disputed   Tract.     Given

Plaintiff’s status as an innocent purchaser for value, its prior

filed deed establishes its superior claim to title of the Disputed



                                      6
   6:18-cv-00209-KEW Document 42 Filed in ED/OK on 09/30/20 Page 7 of 8



Tract.    This Court need not delve into the outside writings and

declarations from others to ascertain the parties’ intentions

given these findings.

       Defendant is not entitled to summary judgment as a matter of

law.   While it is not entirely clear from the response, it appears

that Plaintiff requested a cross motion for summary judgment in

its favor be granted.         See Plaintiff’s Response and Brief in

Opposition to Defendant’s Motion for Summary Judgment, Docket

Entry #37 at p. 19.      Given this request and the parties’ waiver

and acknowledgement that the relief sought in this case is purely

equitable in the Joint Notice of Waiver of Jury Trial and Unopposed

Motion to Strike Scheduling Order Deadlines Relating to Jury Trial,

this Court will grant summary judgment in favor of Plaintiff.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Summary

Judgment (Docket Entry #35) is hereby DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Determine

the Parties’ Burdens of Proof and of Persuasion at Trial (Docket

Entry #34) is hereby GRANTED as reflected herein.

       IT IS FURTHER ORDERED that summary judgment is GRANTED in

favor of Plaintiff and against Defendant.         Plaintiff is adjudged

the owner of the legal title in fee simple in and to the Disputed

Tract,   free   and   clear   of   all   liens,   claims,   encumbrances.

Defendant possesses no right, claim, or interest to the Disputed

                                     7
   6:18-cv-00209-KEW Document 42 Filed in ED/OK on 09/30/20 Page 8 of 8



Tract.   Plaintiff’s title to the Disputed Tract is quieted and

confirmed.

     IT IS SO ORDERED this 30th day of September, 2020.




                                    8
